UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: June 1, 2012 – August 31, 2012 Item 1.Schedule of Investments. UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS AUGUST 31, 2012 (Unaudited) Principal Security Description Rate Maturity Value Asset Backed Obligations - 30.4% $ Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ Access Group, Inc., Series 2001 2A1 (b) 05/25/29 AH Mortgage Advance Trust, Series SART-3 1A1 (c) 03/13/43 Ameriquest Mortgage Securities, Inc., Series 2004-R11 A2 (b) 11/25/34 Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2003-1 A2 09/11/36 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2003-2 A3 (b) 03/11/41 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-6 A4 (b) 12/10/42 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2005-1 A4 (b) 11/10/42 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2007-3 A3 (b) 06/10/49 Bear Stearns Asset Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Bear Stearns Asset Backed Securities Trust, Series 2003-ABF1 A (b) 01/25/34 Bear Stearns Commercial Mortgage Securities, Series 2006-PW12 A3 (b) 09/11/38 Centex Home Equity, Series 2003-A AF4 (a) 12/25/31 Commercial Mortgage Asset Trust, Series 1999-C1 A4 (b) 01/17/32 Credit Suisse Mortgage Capital Certificates, Series 2006-C2 A2 (b) 03/15/39 Delta Funding Home Equity Loan Trust, Series 1999-2 A1A (b) 08/15/30 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2003-PM1A A3 (b) 08/12/40 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CBX A5 01/12/37 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3 A3 08/15/42 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP9 A2 05/15/47 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP9 A3SF (b) 05/15/47 LB-UBS Commercial Mortgage Trust, Series 2002-C7 A4 12/15/31 LB-UBS Commercial Mortgage Trust, Series 2005-C7 A3 (b) 11/15/30 Merrill Lynch Mortgage Trust, Series 2006-C2 A2 (b) 08/12/43 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-3 A3 (b) 07/12/46 Morgan Stanley Capital I, Inc. Series 2004-HQ4 A7 04/14/40 Morgan Stanley Capital I, Inc., Series 2006-T23 A2 (b) 08/12/41 Morgan Stanley Capital I, Inc., Series 2007-HQ12 A2FL (b) 04/12/49 Morgan Stanley Reremic Trust, Series 2011-KEYA A1 (c) 12/19/40 Novastar Home Equity Loan, Series 2004-4 M2 (b) 03/25/35 Saxon Asset Securities Trust, Series 2004-1 A (b) 03/25/35 SLM Student Loan Trust, Series 2012-C A1 (b)(c) 08/15/23 Structured Asset Investment Loan Trust, Series 2003-BC2 A3 (b) 04/25/33 Structured Asset Securities Corp., Series 2002-HF1 A (b) 01/25/33 Wachovia Bank Commercial Mortgage Trust, Series 2003-C3 A2 02/15/35 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 Wachovia Bank Commercial Mortgage Trust, Series 2006-C25 A3 (b) 05/15/43 WaMu Mortgage Pass Through Certificates, Series 2002-AR2 A (b) 02/27/34 Wells Fargo Home Equity Trust, Series 2005-1 AII1 (b) 04/25/35 Total Asset Backed Obligations (Cost $5,287,605) Corporate Non-Convertible Bonds - 0.1% Norfolk Southern Corp. 09/17/14 Total Corporate Non-Convertible Bonds (Cost $4,222) Municipal Bonds - 6.4% Florida - 0.7% Florida Housing Finance Corp. 07/01/22 Lee Memorial Health System 04/01/27 Louisiana - 0.9% Louisiana Housing Corp 10/01/29 Ohio - 1.7% Ohio Housing Finance Agency 09/01/35 Ohio Housing Finance Agency 09/01/38 Oklahoma - 0.3% Oklahoma County Home Finance Authority 10/01/12 Rhode Island - 0.6% Rhode Island Housing & Mortgage Finance Corp. 10/01/24 South Carolina - 0.1% South Carolina State Housing Finance & Development Authority 07/01/26 Texas - 1.5% Barbers Hill Independent School District 02/15/15 Wisconsin - 0.6% Wisconsin Housing & Economic Development Authority 04/01/20 Total Municipal Bonds (Cost $1,139,068) U.S. Government & Agency Obligations - 34.0% Mortgage Securities - 16.5% FHLMC, Series 129, Class H (d) 03/15/21 FHLMC, Series 3823, Class GA 01/15/26 FHLMC, Series 3834, Class GA 03/15/26 FHLMC, Series 3845, Class NA 04/15/25 FNMA, Series 2010-118, Class DJ 10/25/39 FNMA, Series 2010-137, Class MC 10/25/38 FNMA, Series 2010-34, Class JD 09/25/37 FNMA, Series 2012-8, Class LP 08/25/21 FNMA, Series 2012-80, Class HD 01/25/42 GNMA, Series 2004-108, Class AB (b) 12/16/32 GNMA, Series 2004-12, Class BA 08/16/32 GNMA, Series 2008-24, Class B (b) 03/16/29 GNMA, Series 2008-55, Class WT (b) 06/20/37 GNMA, Series 2009-71, Class A 04/16/38 GNMA, Series 2009-75, Class LC 10/20/38 GNMA, Series 2010-14, Class QP 12/20/39 GNMA, Series 2010-144, Class DK 09/16/39 U.S. Treasury Securities - 17.5% U.S. Treasury Note 10/31/12 U.S. Treasury Note 11/15/12 U.S. Treasury Note 01/31/13 U.S. Treasury Note 04/15/13 U.S. Treasury Note 11/30/13 U.S. Treasury Note 12/31/13 U.S. Treasury Note 07/31/14 U.S. Treasury Note 10/15/14 Total U.S. Government & Agency Obligations (Cost $5,997,663) Total Investments - 70.9% (Cost $12,428,558)* $ Other Assets & Liabilities, Net – 29.1% Net Assets – 100.0% $ FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association (a) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of August 31, 2012. (b) Variable rate security. Rate presented is as of August 31, 2012. (c) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $418,797 or 2.3% of net assets. (d) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $41,228 or 0.2% of net assets. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of August 31, 2012. Level 1 Level 2 Level 3 Total Assets Investments At Value Asset Backed Obligations $ - $ $ - $ Corporate Non-Convertible Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - Total Investments At Value $ - $ $ $ There were no transfers between Level 1 and Level 2 for the period ended August 31, 2012. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Asset Backed Obligations Balance as of 11/30/11 $ Accrued Accretion / (Amortization) Realized Gain / (Loss) - Change in Unrealized Appreciation / (Depreciation) 67 Purchases - Sales - Paydowns / Calls Transfers In / (Out) - Balance as of 08/31/12 $ Net change in unrealized appreciation from investments held as of 08/31/12 $ 67 The Fund utilizes the end of period methodology when determining transfers in or out of the level 3 category. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:October 15, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:October 15, 2012 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:October 15, 2012
